Order filed November 2, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00341-CV
                                   ____________

                    BARBARA WASHINGTON, Appellant

                                         V.

  WHOLE FOODS MARKET ROCKY MOUNTAIN – SOUTHWEST, LP,
                         Appellee


                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 20-CCV-068081

                                     ORDER

      Appellant’s brief was due October 8, 2021. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before November
16, 2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.